DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Response to Amendment
The amendment of 04/07/2021 has been entered.
Claims 1, 5, 8, and 12 have been amended due to the Applicant's amendment of 04/07/2021.
The rejection of claims 1 and 3–7 under 35 U.S.C. 103 as being unpatentable over Fukumatsu; Takayuki US-20110037062-A1 ("Fukumatsu") in view of WANG GUOFANG KR-20120039470-A ("Wang"), and the rejection of claims 1, 3–4, 8, and 10–14 under 35 U.S.C. 103 as being unpatentable over Fukumatsu in view of Wang and Lee et al., US-20090128018-A1 ("Lee '018") as set forth in the previous Office Action is overcome due to 

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 16–18 of the reply dated 04/07/2021 with respect to Fukumatsu; Takayuki US-20110037062-A1 ("Fukumatsu"),  WANG GUOFANG KR-20120039470-A ("Wang"), and Lee et al., US-20090128018-A1 ("Lee '018") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 18 of the reply that independent claims 1 and 8 have been amended to exclude wherein -(Ar11)m-(Ar12)n is 
    PNG
    media_image1.png
    136
    179
    media_image1.png
    Greyscale
 and that the cited references do not disclose, teach, or suggest these features and because the position of Ar in the general formula of Wang is fixed, the claims would not have been obvious over Fukumatsu, Wang, and Lee at the time when the present application was effectively filed.
Examiner's response -- Previously the claims did not require wherein -(Ar11)m-(Ar12)n is not 
    PNG
    media_image1.png
    136
    179
    media_image1.png
    Greyscale
; however this is required in the amended claims.  This limitation is addressed in the new grounds of rejection below by the compound (1-2) of Wang 
    PNG
    media_image2.png
    245
    217
    media_image2.png
    Greyscale
 which is a compound of the claimed Chemical Formula 2 wherein: one Ar11 is a C10 arylene group (a 2,7-naphthylene group) and one Ar11 is a C6 arylene groups (a meta-phenylene group); m is 2; Ar12 is a C6 aryl group (a phenyl group); and n is 1.  This limitation is also addressed in the new grounds of rejection in view of Mizuki US-20110297923-A1 ("Mizuki"), as discussed in greater detail below. 
Applicant's argument -- Applicant on page 18 of the reply that because claims 3–7 and 10–14 depend, directly or indirectly, from claim 1 or 8, they each incorporate all the terms and features of claim 1 or 8 in addition to other features, which together further patentably distinguish these claims over the art of record.
Examiner response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3–4, and 6–7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu; Takayuki US-20110037062-A1 ("Fukumatsu") in view of WANG GUOFANG KR-20120039470-A ("Wang"), see machine translation referred to herein.
Regarding claims 1, 3–4, and 6–7, Fukumatsu teaches an organic electroluminescent device comprising a light-emitting layer and an electron-transport layer disposed between an anode and a cathode, wherein the electron transport layer comprises a first electron-transporting layer and a second electron-transporting layer, and wherein the first electron transporting layer is closer to the light-emitting layer and contains a compound represented by a general formula (1) (¶ [0009]).  Fukumatsu discloses an exemplary device, Example 1, which comprises an anode, a hole-injecting layer, a hole-transporting layer, a light-emitting layer comprising BAlq as a host and Ir(piq) as a dopant, a first electron-transporting layer consists of Compound A-19, a second electron-transporting layer comprising Alq3, and electron-injecting 
    PNG
    media_image3.png
    337
    281
    media_image3.png
    Greyscale
 (¶ [0028], page 7).
Fukumatsu does not specifically teach a device as above further comprising as a host in the light-emitting layer an anthracene compound which may be represented by the claimed Chemical Formula 2.  However, Fukumatsu teaches that the light-emitting layer is constituted of a luminous material or a host material and a fluorescent or phosphorescent material (¶ [0041]), and that examples of the luminous material or the host material include derivatives of condensed ring compounds such as anthracene, metal chelate oxynoid compounds, among others (¶ [0042]).
Wang teaches an organic electroluminescent device comprising a light-emitting layer comprising a compound represented by a formula (1) (page 44, lines 30–31) as a host compound (page 45, lines 2-4).  Wang teaches that the organic electroluminescent element obtains high luminous efficiency and long element lifetime and it is possible to provide a display device and a lighting device having such an effective organic electroluminescent element (page 5, lines 7–11).  Wang discloses specific examples of the compound represented by 
    PNG
    media_image2.png
    245
    217
    media_image2.png
    Greyscale
 (page 8) and discloses an exemplary device comprising the compound (1-2) (Example 1, pages 84 line 2 through page 85 line 35).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host material in the device of Example 1 of Fukumatsu with the compound represented by formula (1) of Wang, based on the teaching of Wang.  The motivation for doing so would have been to obtain high luminous efficiency and long element lifetime, as taught by Wang.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound (1-2) of Wang, because it would have been choosing from this list of specifically disclosed compound of formula (1) of Wang and from the list of compounds disclosed in exemplary devices, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light-emitting layer of the device of Fukumatsu and possessing the benefits of high luminous efficiency and long element lifetime as taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) of Wang having the benefits of high luminous efficiency and long element lifetime taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).  
The modified device of Fukumatsu in view of Wang meets claims 1 and 3–4
The compound A-19 of Fukumatsu is equivalent to the claimed compound (1-1) and is a compound of the claimed Chemical Formula 1-D wherein: A1 is a unsubstituted C6 aromatic hydrocarbon group (a phenyl group); X is N-R1; L1 is a single bond; one R1 is a C3 aromatic heterocyclic group (a triazine group) substituted with two phenyl groups and the remaining R1 are each hydrogen; p is 4; and q is 4.  
The compound (1-2) of Wang is a compound of the claimed Chemical Formula 2 wherein: one Ar11 is a C10 arylene group (a 2,7-naphthylene group) and one Ar11 is a C6 arylene groups (a meta-phenylene group); m is 2; Ar12 is a C6 aryl group (a phenyl group); and n is 1.  
The first electron-transport layer in the modified device of Fukumatsu in view of Wang is between the light emitting layer and the second electron-transporting layer and consists the compound A-19 of Fukumatsu, which is equivalent to the claimed compound (1-1).  Thus, the first electron-transporting layer corresponds to the claimed buffer layer.
  The modified device of Fukumatsu in view of Wang comprises Alq3, a metal complex, in the second electron-transporting layer, and the second electron transporting layer is 20 nm thick (per claims 6–7).

Claims 1, 3–4, 6–8, 10–11, and 13–14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu; Takayuki US-20110037062-A1 ("Fukumatsu") in view of WANG GUOFANG KR-20120039470-A ("Wang"), see machine translation referred to herein and Lee et al., US 2009/0128018 A1 ("Lee '018").
Regarding claims 1, 3–4, 6–8, 10–11, and 13–14, Fukumatsu teaches an organic electroluminescent device comprising a light-emitting layer and an electron-transport layer disposed between an anode and a cathode, wherein the electron transport layer comprises a first electron-transporting layer and a second electron-transporting layer, and wherein the first electron transporting layer is closer to the light-emitting layer and contains a compound 
    PNG
    media_image4.png
    337
    281
    media_image4.png
    Greyscale
 (¶ [0028], page 7).
Fukumatsu does not specifically teach a device as above further comprising as a host in the light-emitting layer an anthracene compound which may be represented by the claimed Chemical Formula 2.  However, Fukumatsu teaches that the light-emitting layer is constituted of a luminous material or a host material and a fluorescent or phosphorescent material (¶ [0041]), and that examples of the luminous material or the host material include derivatives of condensed ring compounds such as anthracene, metal chelate oxynoid compounds, among others (¶ [0042]).
Wang teaches an organic electroluminescent device comprising a light-emitting layer comprising a compound represented by a formula (1) (page 44, lines 30–31) as a host compound (page 45, lines 2-4).  Wang teaches that the organic electroluminescent element obtains high luminous efficiency and long element lifetime and it is possible to provide a display device and a lighting device having such an effective organic electroluminescent element (page 5, lines 7–11).  Wang discloses specific examples of the compound represented by 
    PNG
    media_image5.png
    245
    217
    media_image5.png
    Greyscale
 (page 8) and discloses an exemplary device comprising the compound (1-2) (Example 1, pages 84 line 2 through page 85 line 35).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host material in the device of Example 1 of Fukumatsu with the compound represented by formula (1) of Wang, based on the teaching of Wang.  The motivation for doing so would have been to obtain high luminous efficiency and long element lifetime, as taught by Wang.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound (1-2) of Wang, because it would have been choosing from this list of specifically disclosed compound of formula (1) of Wang and from the list of compounds disclosed in exemplary devices, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light-emitting layer of the device of Fukumatsu and possessing the benefits of high luminous efficiency and long element lifetime as taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) of Wang having the benefits of high luminous efficiency and long element lifetime taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Fukumatsu in view of Wang does not specifically disclose an organic electroluminescent device as discussed above wherein the organic electroluminescent device is used as the light emitting element in an organic light emitting display, comprising: a substrate; gate lines on the substrate; and a driving voltage line crossing the gate lines; a switching thin film transistor 
Lee '018 teaches an OLED display comprising: a gate line; a data line intersecting the gate line; a switching thin film transistor connected to the gate line and the data line; a driving thin film transistor connected to the switching thin film transistor; a first driving voltage line connected to the driving thin film transistor and overlapping the gate line and the data line; a first electrode connected to the driving thin film transistor, a second electrode facing the first electrode, and a light emitting member disposed between the first electrode and the second electrode (¶ [0017]) and Lee '018 discloses the OLED display is formed on a substrate (¶ [0025], ¶ [0038]).  The first electrode, second electrode, and the light emitting member disposed between them corresponds to a light emitting element.  Lee '018 teaches that because the OLED display is a self-emissive display device, an additional light source is not necessary such that the OLED display has lower power consumption as well as a high response speed, wide viewing angle, and high contrast ratio (¶ [0009]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the modified organic electroluminescent device of Fukumatsu in view of Wang such that the modified organic electroluminescent device of Fukumatsu in view of Wang is used as the light emitting element in an organic light emitting display, comprising: a substrate; gate lines on the substrate; and a driving voltage line crossing the gate lines; a switching thin film transistor connected with the gate line and the data line; a driving thin film transistor connected with the switching thin film transistor and the driving voltage line; and an organic light emitting element connected with the driving thin film transistor, based on the teaching of Lee '018.  The motivation for doing so would have been to form an OLED display has lower power consumption as well as a high response speed, wide viewing angle, and high contrast ratio, as taught by Lee '018.
Fukumatsu in view of Wang and Lee '018 teaches the modified OLED display comprising: the gate line; the data line intersecting the gate line; the switching thin film transistor connected to the gate line and the data line; the driving thin film transistor connected to the switching thin film transistor; the first driving voltage line connected to the driving thin film transistor and overlapping the gate line and the data line; the first electrode connected to the driving thin film transistor, the second electrode facing the first electrode, and the light emitting member disposed between the first electrode and the second electrode; all formed on a substrate; wherein the first electrode, second electrode, and the light emitting member disposed between them corresponds to a light emitting element, and the light emitting element in the OLED display of Lee '018 is the modified organic electroluminescent device of Fukumatsu in view of Wang.  
The modified device of Fukumatsu in view of Wang meets claims 1, 3–4, 8, and 10–11.  The modified device of Fukumatsu in view of Wang is an organic electroluminescent device comprising compound (1-2) of Wang in the light-emitting layer and the compound A-19 of Fukumatsu in the first electron-transporting layer.  
The compound A-19 of Fukumatsu is equivalent to the claimed compound (1-1) and is a compound of the claimed Chemical Formula 1-D wherein: A1 is a unsubstituted C6 aromatic hydrocarbon group (a phenyl group); X is N-R1; L1 is a single bond; one R1 is a C3 aromatic heterocyclic group (a triazine group) substituted with two phenyl groups and the remaining R1 are each hydrogen; p is 4; and q is 4.  
The compound (1-2) of Wang is a compound of the claimed Chemical Formula 2 wherein: one Ar11 is a C10 arylene group (a 2,7-naphthylene group) and one Ar11 is a C6 arylene groups (a meta-phenylene group); m is 2; Ar12 is a C6 aryl group (a phenyl group); and n is 1.  
The first electron-transport layer in the modified device of Fukumatsu in view of Wang is between the light emitting layer and the second electron-transporting layer and consists the 
  The modified device of Fukumatsu in view of Wang comprises Alq3, a metal complex, in the second electron-transporting layer, and the second electron transporting layer is 20 nm thick (per claims 6–7 and 13–14).

Claims 1 and 3–7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu; Takayuki US-20110037062-A1 ("Fukumatsu") in view of Mizuki US-20110297923-A1 ("Mizuki").
Regarding claims 1 and 3–7, Fukumatsu teaches an organic electroluminescent device comprising a light-emitting layer and an electron-transport layer disposed between an anode and a cathode, wherein the electron transport layer comprises a first electron-transporting layer and a second electron-transporting layer, and wherein the first electron transporting layer is closer to the light-emitting layer and contains a compound represented by a general formula (1) (¶ [0009]).  Fukumatsu discloses an exemplary device, Example 1, which comprises an anode, a hole-injecting layer, a hole-transporting layer, a light-emitting layer comprising BAlq as a host and Ir(piq) as a dopant, a first electron-transporting layer consists of Compound A-19, a second electron-transporting layer comprising Alq3, and electron-injecting layer, and a cathode (¶ [0075]).  Compound A-19 is shown here: 
    PNG
    media_image4.png
    337
    281
    media_image4.png
    Greyscale
 (¶ [0028], page 7).
Fukumatsu does not specifically teach a device as above further comprising as a host in the light-emitting layer an anthracene compound which may be represented by the claimed Chemical Formula 2.  However, Fukumatsu teaches that the light-emitting layer is constituted of a luminous material or a host material and a fluorescent or phosphorescent material (¶ [0041]), and that examples of the luminous material or the host material include derivatives of condensed ring compounds such as anthracene, metal chelate oxynoid compounds, among others (¶ [0042]), and examples of the fluorescent material include derivatives of condensed ring compounds, among others (¶ [0043]).
Mizuki teaches an organic electroluminescent device comprising an emitting layer comprising an aromatic amine derivative of formula (1) (¶ [0056]-[0057], ¶ [0015]), as a dopant (¶ [0103]) and an anthracene derivative of a formula (10) and a host material (¶ [0109]).  Mizuki teaches an organic EL device comprising the compound obtains high in color purity and has a long luminous lifetime (¶ [0013], ¶ [0058], ¶ [0235]).  Mizuki discloses specific examples of the anthracene derivative of formula (10) including compound EM 367 
    PNG
    media_image6.png
    184
    369
    media_image6.png
    Greyscale
 (page 103) and discloses an exemplary device comprising the compound EM367 (see Table 1 and Table 2, pages 112–113).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the light-emitting materials in the device of Example 1 of Fukumatsu with the aromatic amine derivative of formula (1) of Mizuki, as a dopant and the anthracene derivative of a formula (10) of Mizuki as a host material, based on the teaching of Mizuki.  The motivation for doing so would have been to obtain high color purity and long luminous lifetime, as taught by Mizuki.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound EM367 of Mizuki as the anthracene derivative of formula (10), because it would have been choosing from this list of specifically disclosed compound of formula (10) of Mizuki and from the list of compounds disclosed in exemplary devices, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light-emitting layer of the device of Fukumatsu and possessing the benefits of high color purity and long luminous lifetime as taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (10) of Mizuki having the benefits of high color purity and long luminous lifetime taught by Mizuki in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).  
The modified device of Fukumatsu in view of Mizuki meets claims 1 and 3–5.  The modified device of Fukumatsu in view of Mizuki is an organic electroluminescent device comprising compound EM367 of Mizuki in the light-emitting layer and the compound A-19 of Fukumatsu in the first electron-transporting layer.  
The compound A-19 of Fukumatsu is equivalent to the claimed compound (1-1) and is a compound of the claimed Chemical Formula 1-D wherein: A1 is a unsubstituted C6 aromatic hydrocarbon group (a phenyl group); X is N-R1; L1 is a single bond; one R1 is a C3 aromatic heterocyclic group (a triazine group) substituted with two phenyl groups and the remaining R1 are each hydrogen; p is 4; and q is 4.  
The compound EM367 of Mizuki is equivalent to claimed compound (2-7) and is a compound of the claimed Chemical Formula 2 wherein: Ar11 is a C6 arylene group (a phenylene group); m is 1; Ar12 is a C10 arylene group (a naphthalene group); and n is 1.  
The first electron-transport layer in the modified device of Fukumatsu in view of Mizuki is between the light emitting layer and the second electron-transporting layer and consists the 
  The modified device of Fukumatsu in view of Mizuki comprises Alq3, a metal complex, in the second electron-transporting layer, and the second electron transporting layer is 20 nm thick (per claims 6–7).

Claims 1, 3–8, and 10–14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu; Takayuki US-20110037062-A1 ("Fukumatsu") in view of Mizuki US-20110297923-A1 ("Mizuki") and Lee et al., US 2009/0128018 A1 ("Lee '018").
Regarding claims 1, 3–8, and 10–14, Fukumatsu teaches an organic electroluminescent device comprising a light-emitting layer and an electron-transport layer disposed between an anode and a cathode, wherein the electron transport layer comprises a first electron-transporting layer and a second electron-transporting layer, and wherein the first electron transporting layer is closer to the light-emitting layer and contains a compound represented by a general formula (1) (¶ [0009]).  Fukumatsu discloses an exemplary device, Example 1, which comprises an anode, a hole-injecting layer, a hole-transporting layer, a light-emitting layer comprising BAlq as a host and Ir(piq) as a dopant, a first electron-transporting layer consists of Compound A-19, a second electron-transporting layer comprising Alq3, and electron-injecting layer, and a cathode (¶ [0075]).  Compound A-19 is shown here: 
    PNG
    media_image4.png
    337
    281
    media_image4.png
    Greyscale
 (¶ [0028], page 7).
Fukumatsu does not specifically teach a device as above further comprising as a host in the light-emitting layer an anthracene compound which may be represented by the claimed Chemical Formula 2.  However, Fukumatsu teaches that the light-emitting layer is constituted of a luminous material or a host material and a fluorescent or phosphorescent material (¶ [0041]), and that examples of the luminous material or the host material include derivatives of condensed ring compounds such as anthracene, metal chelate oxynoid compounds, among others (¶ [0042]), and examples of the fluorescent material include derivatives of condensed ring compounds, among others (¶ [0043]).
Mizuki teaches an organic electroluminescent device comprising an emitting layer comprising an aromatic amine derivative of formula (1) (¶ [0056]-[0057], ¶ [0015]), as a dopant (¶ [0103]) and an anthracene derivative of a formula (10) and a host material (¶ [0109]).  Mizuki teaches an organic EL device comprising the compound obtains high in color purity and has a long luminous lifetime (¶ [0013], ¶ [0058], ¶ [0235]).  Mizuki discloses specific examples of the anthracene derivative of formula (10) including compound EM 367 
    PNG
    media_image6.png
    184
    369
    media_image6.png
    Greyscale
 (page 103) and discloses an exemplary device comprising the compound EM367 (see Table 1 and Table 2, pages 112–113).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the light-emitting materials in the device of Example 1 of Fukumatsu with the aromatic amine derivative of formula (1) of Mizuki, as a dopant and the anthracene derivative of a formula (10) of Mizuki as a host material, based on the teaching of Mizuki.  The motivation for doing so would have been to obtain high color purity and long luminous lifetime, as taught by Mizuki.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound EM367 of Mizuki as the anthracene derivative of formula (10), because it would have been choosing from this list of specifically disclosed compound of formula (10) of Mizuki and from the list of compounds disclosed in exemplary devices, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light-emitting layer of the device of Fukumatsu and possessing the benefits of high color purity and long luminous lifetime as taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (10) of Mizuki having the benefits of high color purity and long luminous lifetime taught by Mizuki in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).  
Fukumatsu in view of Wang does not specifically disclose an organic electroluminescent device as discussed above wherein the organic electroluminescent device is used as the light emitting element in an organic light emitting display, comprising: a substrate; gate lines on the substrate; and a driving voltage line crossing the gate lines; a switching thin film transistor connected with the gate line and the data line; a driving thin film transistor connected with the switching thin film transistor and the driving voltage line; and an organic light emitting element connected with the driving thin film transistor.
Lee '018 teaches an OLED display comprising: a gate line; a data line intersecting the gate line; a switching thin film transistor connected to the gate line and the data line; a driving thin film transistor connected to the switching thin film transistor; a first driving voltage line connected to the driving thin film transistor and overlapping the gate line and the data line; a first electrode connected to the driving thin film transistor, a second electrode facing the first electrode, and a light emitting member disposed between the first electrode and the second electrode (¶ [0017]) and Lee '018 discloses the OLED display is formed on a substrate 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the modified organic electroluminescent device of Fukumatsu in view of Wang such that the modified organic electroluminescent device of Fukumatsu in view of Wang is used as the light emitting element in an organic light emitting display, comprising: a substrate; gate lines on the substrate; and a driving voltage line crossing the gate lines; a switching thin film transistor connected with the gate line and the data line; a driving thin film transistor connected with the switching thin film transistor and the driving voltage line; and an organic light emitting element connected with the driving thin film transistor, based on the teaching of Lee '018.  The motivation for doing so would have been to form an OLED display has lower power consumption as well as a high response speed, wide viewing angle, and high contrast ratio, as taught by Lee '018.
Fukumatsu in view of Wang and Lee '018 teaches the modified OLED display comprising: the gate line; the data line intersecting the gate line; the switching thin film transistor connected to the gate line and the data line; the driving thin film transistor connected to the switching thin film transistor; the first driving voltage line connected to the driving thin film transistor and overlapping the gate line and the data line; the first electrode connected to the driving thin film transistor, the second electrode facing the first electrode, and the light emitting member disposed between the first electrode and the second electrode; all formed on a substrate; wherein the first electrode, second electrode, and the light emitting member disposed between them corresponds to a light emitting element, and the light emitting element in the 
The modified device of Fukumatsu in view of Mizuki and Lee '018 meets claims 1, 3–5, 8, and 10–12.  The modified device of Fukumatsu in view of Mizuki and Lee '018 is an organic electroluminescent device comprising compound EM367 of Mizuki in the light-emitting layer and the compound A-19 of Fukumatsu in the first electron-transporting layer.  
The compound A-19 of Fukumatsu is equivalent to the claimed compound (1-1) and is a compound of the claimed Chemical Formula 1-D wherein: A1 is a unsubstituted C6 aromatic hydrocarbon group (a phenyl group); X is N-R1; L1 is a single bond; one R1 is a C3 aromatic heterocyclic group (a triazine group) substituted with two phenyl groups and the remaining R1 are each hydrogen; p is 4; and q is 4.  
The compound EM367 of Mizuki is equivalent to claimed compound (2-7) and is a compound of the claimed Chemical Formula 2 wherein: Ar11 is a C6 arylene group (a phenylene group); m is 1; Ar12 is a C10 arylene group (a naphthalene group); and n is 1.  
The first electron-transport layer in the modified device of Fukumatsu in view of Mizuki and Lee '018 is between the light emitting layer and the second electron-transporting layer and consists the compound A-19 of Fukumatsu, which is equivalent to the claimed compound (1-1).  Thus, the first electron-transporting layer corresponds to the claimed buffer layer.
  The modified device of Fukumatsu in view of Mizuki and Lee '018 comprises Alq3, a metal complex, in the second electron-transporting layer, and the second electron transporting layer is 20 nm thick (per claims 6–7 and 13–14).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                               /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786